Name: 93/451/EEC: Commission Decision of 13 July 1993 concerning the animal health conditions and veterinary certification of imports of fresh meat from Austria
 Type: Decision_ENTSCHEID
 Subject Matter: health;  animal product;  trade;  Europe;  tariff policy
 Date Published: 1993-08-21

 Avis juridique important|31993D045193/451/EEC: Commission Decision of 13 July 1993 concerning the animal health conditions and veterinary certification of imports of fresh meat from Austria Official Journal L 210 , 21/08/1993 P. 0021 - 0028COMMISSION DECISION of 13 July 1993 concerning the animal health conditions and veterinary certification of imports of fresh meat from Austria(93/451/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 72/462/EEC of 12 December 1972 on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Regulation (EEC) No 1601/92 (2), and in particular Articles 14, 15 and 16 thereof, Whereas by Commission Decision 81/546/EEC (3), as last amended by Decision 92/375/EEC (4), the Commission adopted the animal health conditions and veterinary certification for the imports of fresh meat from Austria; Whereas the responsible veterinary authorities of Austria have confirmed that Austria has for at least 12 months been free from cattle plague (Rinderpest), African swine fever, swine vesicular diseases, porcine enteroviral encephalomyelitis (Teschen disease) and that no vaccinations have been carried out against these disease during that time; Whereas outbreaks of classical swine fever have occurred in certain regions of Austria in the last 12 months, whereas however vaccination against classical swine fever is not carried out in that country; Whereas the responsible authorities of Austria have undertaken to notify the Commission and the Member States within 24 hours, by fax, telex or telegram, of confirmation of the occurrence of any of the abovementioned disease or an alteration in the vaccination policy against them; Whereas beacause of outbreaks of classical swine fever in Austria, Commission Decision 92/265/EEC (5), as amended by Decision 93/427/EEC (6), prohibits the importation of fresh pigmeat from certain parts of Austria; Whereas, therefore, it is necessary to take into account the present disease situation in Austria, and to clarify the situation with regard to changes in Community legislation; Whereas it is necessary to lay down the relevant animal health conditions and veterinary certification for Austria and to revoke Decision 91/546/EEC accordingly; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall authorize the importation of the following categories of fresh meat from Austria: (a) fresh meat of domestic animals of the bovine, ovine or caprine species, conforming to the guarantees laid down in the animal health certificate in accordance with Annex A, which must accompany the consignment; (b) fresh meat of domestic swine, conforming to the guarantees laid down in the animal health certificate in accordance with Annex B, which must accompany the consignment; (c) fresh meat of domestic solipeds, conforming to the guarantees laid down in the animal health certificate in accordance with Annex C, which must accompany the consignment. Article 2 This Decision shall not apply to imports of glands and organs authorized by the country of destination for pharmaceutical manufacturing purposes. Article 3 Decision 81/546/EEC is hereby revoked. Article 4 This Decision is addressed to the Member States. Done at Brussels, 13 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 206, 27. 7. 1981, p. 7. (4) OJ No L 197, 16. 7. 1992, p. 68. (5) OJ No L 137, 20. 5. 1992, p. 23. (6) OJ No L 197, 6. 8. 1993, p. 52. ANNEX A ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the bovine, ovine and caprine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Austria Ministry: Department: Reference: (Optional) I. Identification of meat Meat of: (Animal species) Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. the fresh meat described above is obtained from: - animals which have remained in the territory of Austria for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease in the previous 30 days, and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - in the case of fresh meat from sheep and goats, animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of ovine or caprine brucellosis during the previous six weeks; 2. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , on (Place) (Date) Seal (4) (Signature of official veterinarian) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Council Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number, for ships the name. (4) The signature and the seal must be in a colour different to that of the printing. ANNEX B ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic animals of the porcine species, intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Austria (Burgenland, Tyrol, Upper Austria, Vorarlberg, Carinthia and Vienna). Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic animals of the porcine species Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that: 1. Austria (Burgenland, Tyrol, Upper Austria, Vorarlberg, Carinthia and Vienna) has during the last 12 months been free from classical swine fever and during the same period, no vaccinations against this disease have taken place; 2. the fresh meat described above is obtained from: - animals which have remained in the territory of Austria (Burgenland, Tyrol, Upper Austria, Vorarlberg, Carinthia and Vienna) for at least three months before being slaughtered or since birth in the case of animals less than three months old, - animals which come from holdings in which there has been no outbreak of foot-and-mouth disease or swine vesicular disease in the previous 30 days or swine fever in the previous 40 days and around which within a radius of 10 km there has been no case of foot-and-mouth disease for 30 days, - animals which have been transported from their holdings of origin to the approved slaughterhouse concerned without contact with animals which do not comply with the conditions required for export of their meat to the Community, and, if conveyed in a means of transport, that the latter has been cleaned and disinfected before loading, - animals which have passed the ante mortem health inspection referred to in Directive 72/462/EEC at the slaughterhouse during the 24 hours before slaughter and have showed no evidence of foot-and-mouth disease, - animals which have not come from a holding which for health reasons is subject to prohibition as a result of an outbreak of porcine brucellosis during the previous six weeks; 3. the fresh meat described above is obtained from an establishment or establishments in which, after a case of foot-and-mouth disease has been diagnosed, further preparation of meat for export to the Community has been authorized only after slaughter of all animals present, removal of all meat, and the total cleaning and disinfection of the establishments under the control of an official veterinarian. Done at , on (Place) (Date) Seal (4) (Signature of official veterinarian) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Council Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number, for ships the name. (4) The signature and the seal must be in a colour different to that of the printing. ANNEX C ANIMAL HEALTH CERTIFICATE for fresh meat (1) of domestic solipeds intended for consignment to the European Economic Community Country of destination: Reference number of the public health certificate (2): Exporting country: Austria Ministry: Department: Reference: (Optional) I. Identification of meat Meat of domestic solipeds Nature of cuts: Nature of packaging: Number of cuts or packages: Net weight: II. Origin of meat Address(es) and veterinary approval number(s) of the approved slaughterhouse(s) (2): Address(es) and veterinary approval number(s) of the approved cutting plant(s) (2): Address(es) and veterinary approval number(s) of the approved cold stores (2): III. Destination of meat The meat will be sent from: (Place of loading) to: (Country and place of destination) by the following means of transport (3): Name and address of consignor: Name and address of consignee: IV. Attestation of health I, the undersigned, official veterinarian, certify that the fresh meat described above is obtained from animals which have remained in the territory of Austria for at least three months before being slaughtered or since birth in the case of animals less than three months old. Done at , on (Place) (Date) Seal (4) (Signature of official veterinarian) (Name in capital letters, qualification and title) (1) Fresh meat means all parts fit for human consumption from domestic animals of the bovine, ovine and caprine species which have not undergone any preserving process; however, chilled and frozen meat shall be considered as fresh meat. (2) Optional when the country of destination authorizes the importation of fresh meat for uses other than human consumption in application of Article 19 (a) of Directive 72/462/EEC. (3) For railway wagons or lorries, the registration number should be given, for aircraft the flight number, for ships the name. (4) The signature and the seal must be in a colour different to that of the printing.